Citation Nr: 0303661	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  02-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
status postoperative left herniorrhaphy, presently evaluated 
as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the RO in Roanoke, 
Virginia which confirmed and continued a non-compensable 
rating for service-connected status postoperative left 
herniorrhaphy.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  The status postoperative left herniorrhaphy is manifested 
by a recurrent left hernia which is readily reducible, and 
does not require the use of a belt or truss.


CONCLUSION OF LAW

The criteria for a 10 percent rating for status postoperative 
left herniorrhaphy have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the 
September 2001 rating decision, the October 2001 rating 
decision, and the May 2002 rating decision, in the August 
2002 statement of the case, and VA letters to the veteran 
dated in October 2001 and July 2002 have provided the veteran 
with sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments.  The rating decisions and 
statement of the case have provided notice to the veteran of 
what was revealed by the evidence of record.  Additionally, 
these documents notified him why this evidence was 
insufficient to award the benefit sought.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

By way of history, according to a February 1991 Roanoke 
Memorial Hospital operative report, the veteran underwent 
surgery for repair of the left direct inguinal hernia with a 
Gore-Tex patch and repair of the left femoral hernia using a 
prolene mesh plug.  The postoperative diagnosis was recurrent 
direct left inguinal hernia and femoral hernia. 

During a September 1999 VA examination, the veteran reported 
that he had 12 operations for a left inguinal hernia.  A mesh 
was put in five years ago, but now he has a recurrent left 
inguinal hernia.  On examination, the examiner noted that the 
veteran had a direct inguinal hernia in the left inguinal 
region that was reducible.  The pertinent diagnosis was 
recurrent left inguinal hernia, easily reducible.

In a statement dated June 2001, the veteran reported that he 
was first treated for a hernia in 1943 while he was stationed 
aboard the USS Massachusetts.  He said he has been treated 
for this condition numerous times since leaving the service.

In a September 2001 rating decision service connection was 
granted for a status postoperative left herniorrhaphy, with a 
0 percent rating.  

During an October 2001 VA examination, the veteran complained 
of a recurrent left hernia.  He stated that it was easily 
reducible but that when it dropped, it was painful.  He 
reported that he had had three surgeries since 1995.  He did 
not wear a truss for his hernia.  Upon physical examination, 
the examiner noted that there was a direct inguinal hernia in 
the left inguinal region that was reducible.  The diagnosis 
was recurrent left inguinal hernia, easily reducible.

In a statement dated October 2001, the veteran reiterated 
many of his assertions and stated that he had surgery so many 
times on his hernia that he had lost count.  He felt that he 
was entitled to disability for his hernia.  

During an April 2002 VA examination, the examiner noted that 
the veteran had a reducible left inguinal, direct hernia that 
was not tender.  The diagnosis was recurrent, left inguinal, 
direct hernia, easily reducible.

In a statement dated April 2002, the veteran again reiterated 
his previous assertions.  

In June 2002, the veteran submitted a statement indicating 
that he felt his hernia disability was more severe than his 
hearing loss disability.  He stated that each time he had 
surgery for his hernia he had to take time off from work and 
had to be very careful with lifting things.

In July 2002 the veteran submitted a statement reiterating 
his previous assertions.  He further explained that he has 
another hernia but he keeps delaying surgery due to the after 
effects such as no driving for several days, no work and no 
lifting.

In a statement dated August 2002, the veteran reported that 
he would be contacting Jefferson Surgical Center to set up an 
appointment for another hernia operation of the left side and 
that he will provide the VA with those records.  

Analysis

The veteran contends that his service-connected status 
postoperative left herniorrhaphy is more disabling than 
currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The RO has rated the veteran's status post operative left 
herniorrhaphy as 0 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338.

Under DC 7338, a 0 percent (noncompensable) rating is 
assigned where the hernia is small, reducible, or without 
true hernia protrusion.  A 10 percent rating is warranted for 
a recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted for a small recurrent post 
operative, or unoperated irremediable, inguinal hernia, which 
is not well supported by a truss or is not readily reducible.  
A 60 percent rating is appropriate for a large postoperative 
recurrent inguinal hernia that is considered inoperable and 
which is not well supported under ordinary conditions and 
which is not readily reducible.  See 38 C.F.R. § 4.114.

It is apparent from the evidence of record that the left 
herniorraphy is reducible.  The veteran does not wear a 
truss, as would be required for a 10 percent rating.  
Inasmuch as the criteria for a compensable rating have not 
been met, there is not basis upon which to grant a 
compensable rating.  

Moreover, as the rating schedule provides a specific 
diagnostic code for evaluation of the veteran's status 
postoperative left herniorrhaphy, there is no basis for 
evaluation of the disability under any other diagnostic code.  
See 38 C.F.R. §§ 4.20, 4.114; see also Butts v. Brown, 5 Vet. 
App. 532, 539 (1993).

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's status 
postoperative left herniorrhaphy at any stage under 
consideration.  In this regard, the Board notes that the 
medical evidence reflects that the veteran has not undergone 
prolonged hospitalization for his status post operative left 
herniorrhaphy or that it has caused marked (emphasis added) 
interference with employment as to render impractical the 
application of the regular schedular standards during any 
stage under consideration. Hence, in the absence of evidence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 287 (2000); VAOPGCPREC 36-97.




ORDER

The claim for an increased rating is denied.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

